Case 6:20-cv-00021 Document 22 Filed on 08/10/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 10, 2021
                                                               Nathan Ochsner, Clerk
Case 6:20-cv-00021 Document 22 Filed on 08/10/21 in TXSD Page 2 of 2
